TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00413-CV



                              Jimmy Ray Willenberg, Appellant

                                                v.

                               Anita Carol Willenberg, Appellee


   FROM THE DISTRICT COURT OF BASTROP COUNTY, 423RD JUDICIAL DISTRICT
   NO. 01-6966, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jimmy Ray Willenberg has filed an unopposed motion to dismiss,

informing this Court that he no longer wishes to pursue his appeal. We grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1).




                                              J. Woodfin Jones, Chief Justice


Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: October 21, 2009